Citation Nr: 1216416	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-03 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

Entitlement to service connection for a respiratory disorder, to include as the result of mycobacterium szulgai and/or exposure to herbicides or toxic gas.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a July 2007 rating decision of the VA Regional Office (RO) in Muskogee, Oklahoma that denied service connection for a lung/respiratory disorder resulting from mycobacterium szulgai.

The Veteran was afforded a hearing at the RO in March 2009, and another in February 2012 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcripts are of record.

The Board observes that in written presentation from the representative dated in November 2011, it appears that the issue of an increased rating for PTSD was raised.  This matter is referred to the RO for appropriate consideration.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has lung/respiratory disability of service onset as the result of exposures to herbicides in Vietnam, or exposure to a toxic gas during a training class, or is the result contact with mycobacterium szulgai while stationed in Vietnam or in an area endemic to such organisms for which service connection is warranted.

During personal hearing in February 2010, the appellant testified that there is a "paper trail" evidencing treatment for continuing lung symptoms after service.  The Board observes, however, that the first documented evidence of treatment for pulmonary or respiratory symptomatology is dated in 1992, more than two decades after discharge from active duty.  However, in statements and other writings in the record, there are references to various doctors and facilities from whom he received treatment for respiratory/lung symptoms in years more immediate to active duty. 

In December 2005, G. Rada wrote that the Veteran had a work-up and bronchoscopy for hemoptysis dating back to the 1970s.  In a statement dated in October 2006, the appellant related that he had frequently visited various doctors shortly after service and was hospitalized in 1975 or 1976 for chest pain and inability to breathe.  A statement dated in January 2008 was received from J.M. Hurley, M.D., who stated that he had treated the Veteran from 1972 through 1985 for recurrent bronchitis on at least a yearly basis, and for multiple episodes of hemoptysis, for which he had been hospitalized on at least one occasion.  Dr. Hurley related that he had gone into administrative medicine in 1985 for nearly two years and that the Veteran's records had been lost to him because were turned over to other doctors who saw him for the condition.  The Veteran testified on personal hearing in March 2009 that he was treated by a Dr. Lobeer shortly after service during the course of his employment.  During personal hearing in February 2012, he stated that he had an emergency room visit in 1971 for a respiratory problem.  None of the cited clinical records are of record.

The Board reiterates that there is a more than 20-year lapse between service and documentation of respiratory symptoms that were diagnosed as bronchitis and pleurisy in 1992.  The Veteran asserts that he was treated for lung/pulmonary symptoms within the year of discharge from service.  However, the record contains no actual treatment records of such during the 1970s or 80 despite his assertions of a paper trail.  As such, evidence of continuity of symptomatology is lacking. See 38 C.F.R. § 3.303 (2011).  It would therefore benefit the Veteran greatly to submit authorization identifying the names and addresses of all providers who treated him for lung/respiratory problems from 1971 so that VA may request the clinical records, if not already of record.


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran by letter and request that he provide authorization identifying the names and addresses of all providers, to include Dr. Lobeer, the hospital he was admitted to in 1975 or 1976, the hospital from which he received emergency treatment in 1971, doctors from whom he received treatment after Dr. Hurley, and any physician within the VA system, etc., who treated him for lung and/or respiratory symptoms after discharge from service, especially during the 1970s.  After securing the necessary releases, the RO should request this information and associate it with the claims folder, if not already of record.

2.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


